       Case 4:20-cv-00145-RM Document 10 Filed 05/12/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   April Stewart,                                     No. CV-20-00145-TUC-RM
10                  Plaintiff,                          ORDER
11   v.
12   Snow Joe LLC,
13                  Defendant.
14
15          Plaintiff filed her Complaint on April 5, 2020. (Doc. 1.) Plaintiff now “gives notice
16   of the dismissal of this action without prejudice, with each party to bear its own attorneys’

17   fees and costs.” (Doc. 9.) A plaintiff may dismiss an action without court approval by filing
18   a notice of dismissal before the opposing party serves either an answer or a motion for

19   summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant has not yet served either an

20   answer or a motion for summary judgment.
21          Accordingly,
22   ....

23   ....

24   ....

25   ....

26   ....
27   ....
28   ....
       Case 4:20-cv-00145-RM Document 10 Filed 05/12/20 Page 2 of 2



 1          IT IS ORDERED that this action is dismissed without prejudice, each party to
 2   bear its own attorney’s fees and costs. The Clerk of Court is directed to close this case.
 3          Dated this 12th day of May, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
